DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 10/08/2021 in relation to application 16/556,612.
The Pre-Grant publication # US 20210065573 is published on 3/4/21.
Claims 1-20 are pending.

Objection
The new amendments in claims 1 and 12 include term “.and” where the period “.” before “and” not needed or properly placed. Appropriate correction needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. the claims are of a method (1-10), a processing system (11-17), computer product and manufacture (18-20). Thus falls within one of the four statutory categories (Step 1: YES).
The claims 1, 11, 18 recite the abstract idea of receiving user input, generating calculation results, determining a presentation and display of educational material after certain methods of organizing human activities in managing interactions between people. The claims recite the abstract idea of capturing and monitoring learner activities as that relates to human engagement in learning process. The functions are what a tutor would manually perform in assessing a student during an exercise of a pre-computer era and thus manages personal behavior or interactions between people (STEP 2A, prong 1: YES).
The recitations above teaches general concepts of communicating parametric information under specific learning activities with third party feedback. The claims recite additional element of using a processor to perform receiving, presenting and determining steps. The processor in those steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim remains directed to an abstract idea (Step 2A Prong2 - No). 
The limitations also do not offer meaningful limitations beyond generally linking the abstract idea identified above to a particular technological environment, i.e., computer 
The dependent claims 2-10, 12-17, 19, 20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 4-7, 14, 16,17,19,20 highlights instruction request and input parameters of a user. This involves information processing of user data, receiving sending and evaluating of processed data over a network, and displaying information related to the processed data categorized as an abstract idea (STEP 2A, prong 1: YES). 
Claims 4, 5, 14, 15 indicates time factors involvement in controlling the presentation and display of the results. These are merely an involvement of activities generally categorized as insignificant extra pre and post solution as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. (STEP 2A, prong 1: YES).
Claims 19 and 20 further defines the instructions in computer environment to select human participants for third party feedback and type of input parameters utilized in the decision making process (STEP 2A, prong 1: YES).. 
Claims 3-6, 9, 13-16 is about the mechanism of how a feedback is presented and utilized. The claims recite the abstract idea of capturing and monitoring learner activities for a feedback as that relates to human engagement in learning process. The functions are what a tutor would manually perform in assessing a student during an exercise of a pre-computer era and thus manages personal behavior or interactions between people (STEP 2A, prong 1: YES).
No recitations of dependent claims are improving the functioning of a computer itself that qualify this to be as significantly more. Hence no integration of (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170293845 A1 McAllister et al. (McAllister) in view of US Patent Application Publication Number US 20170337261 A1 to Wang.

Claim 1. McAllister teaches a computer-implemented method comprising: 
receiving, by a computing device, user input from a user during an automated response-generating event of an artificial intelligence (AI) question answering  (QA) system, wherein the computing device is configured to automatically generate a result in response to the user input (Para 0005 receive inputs from at least user device for automatically generating AI result ) ; 

the educational information is information automatically generated by the computing device regarding a decision-making process utilized by the computing device to generate the result (Para 0014 receiving a result or response to the delivered question from the user device determining by accuracy decision-making process; content management server monitor gathered information from several sources to allow it to make timely business and/or processing decision-making based upon that information); 
determining, by the computing device, whether to present third party feedback with the result based on the user data of the user (Para 0018, 0054,0055 a supervisor device for a feedback  e.g. for alert feed to the supervisor etc.) wherein 
the third party feedback comprises information obtained from a human participant in response to the user input (Para 0055 a teacher human supervisor); and 
presenting, by the computing device, a response to the user including the result, wherein content of the response is based on the determining whether to present the educational information with the result and the determining whether to present the third party feedback with the result (Para 0020 learning sequence intervention or a feedback can be at least one of question generation; answer specific feedback, a text, a text summary, follow-up questions; Para 0056, 0064 educational and supervisory feedback with and without results ; AI 
 McAllister does not teach wherein the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result.  Wang, however, teaches the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result  (¶0002, 0005 practical artificial intelligence AI application is based on a currently available decision tree data for user interface where machine learning educational algorithm is enabled to generate results). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate, teaches the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result, as taught by Wang, into the system of McAllister, in order to provide quick control on leaning parameters for each phases of activity. 
Claim 2. McAllister teaches the computer-implemented method of claim 1, wherein the determining whether to present the educational information with the result comprises determining to present the educational information, and the content of the response includes the educational information (Para 0089 one or several content aggregations can be generated 
wherein the determining whether to present the educational information with the result comprises determining if a user selectable system configuration for an educational mode is enabled (Para 0055 machine learning evolution algorithm for specialized device enablement’s e.g. student and teacher educational modes, employee devices and presentation devices in a company network with knowledge base that enables educational mode).
 Claim 3. McAllister teaches the computer-implemented method of claim 1, wherein the determining whether to present the third party feedback with the result comprises determining to present the third party feedback, and the content of the response includes the third party feedback (Para 0104 external data aggregators may include a third-party data stores containing such as for a demographic data; Para 0015 Para 0018, 0054,0055 a supervisor device for a feedback  e.g. for alert feed to the supervisor etc.) ;
wherein the determining whether to present the third party feedback with the result comprises determining if a user selectable system configuration for a feedback mode is enabled (Para 0105 allowing or enabling selective feedback reporting of timely information that might be of interest to the reporting party or other third-parties to content management)Claim 4. McAllister teaches the computer-implemented method of claim 1, further comprising: analyzing, by the computing device, the user input for content and context (Para 0114 decisions are made based upon analysis of data stream) and determining, by the computing device, 
Wherein the user input includes biological information of the user (Para 0107, 0131 server can also define authorization and authentication parameters using the interface such as for authentication, authorization, login inputs that could be based on user biological and perceptible form; Para 0132 forms like biological eye gesture recognition devices detecting eye activity from users and transform the eye gestures as input into an input device, biological voice recognition sensing systems).
McAllister does not teach wherein the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result.  Wang, however, teaches the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result (¶0002, 0005 practical artificial intelligence AI application is based on a currently available decision tree data for user interface where machine learning educational algorithm is enabled to generate results). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate, teaches the educational information is information automatically generated by the computing device based on decision tree data decision-making process utilized by the computing device to generate the result, as taught by Wang, into the system of McAllister, in order to provide quick control on leaning parameters for each phases of activity.Claim 12. McAllister teaches the computer program product of claim 11, wherein the determining whether to present the educational information with the result comprises determining to present the educational information, and the content of the response includes the educational information (Para 0089 one or several content aggregations can be generated by the content distribution network and can be related to one or several data packets; Para 0104 education-related data), and
wherein the determining whether to present the educational information with the result comprises determining the user’s level of interest in knowing an end-to-end decision-making process utilized to generate the result  (Para 0006  content management server receive an indication of an updated user skill level with the indication of completion of the dialogue with multiple levels for end-to-end decision results).
Claim 13. McAllister teaches the computer program product of claim 11, wherein the determining whether to present the third party feedback with the result comprises determining to present the third party feedback, and the content of the response includes the third party feedback (Para 0104 external data aggregators may be from a third-party data stores containing such as for a demographic data).Claim 14. McAllister teaches the computer program product of claim 11, wherein: the determining whether the user input indicates time constraints comprises determining that the user input indicates time constraints (Para 0098 pre-defined time period constraints); the determining whether to present the third party feedback is further based on the determining whether the user input indicates time constraints; and no third party feedback is provided in the content of the response based on the determining that the user input indicates time constraints (Para 0098 results also on 60% of program completion as a second response separate from the response based on the time constraints).Claim 15. McAllister teaches the computer program product of claim 14, wherein the program instructions further cause the computing device to present the educational information or the third party feedback to the user in a second response separate from the response based on the time constraints (Para 0098 results also on 60% of program completion as a second response separate from the response based on the time constraints)..Claim 16. McAllister teaches the computer program product of claim 11, wherein the program instructions further cause the computing device to: select the human participant from a plurality of human participants (Para 0083 from several human teachers); send a request to the human participant to provide feedback regarding the user input (Para 0083 identifying courses and/or subjects that would request teaching by human teacher); and receive the third party feedback from the human participant in response to the request (Para 0104 Additional external 
program instructions to receive user input from a user during an automated response-generating event, wherein the computing device is configured to automatically generate a result in response to the user input (Para 0005 receive inputs from at least user device for automatically generating AI result), and wherein 
the user input comprises a question and user data indicating a status of the user (Para 0014 status of user through a content progression, identifying and delivering a question to the user device); program instructions to determine to present educational information with the result based on user profile data ( Para 0015 profile database), wherein 
the educational information is information automatically generated by the computing device regarding a decision-making process utilized by the computing device to generate the 
 program instructions to determine that the user data does not indicate time constraints with respect to the response (Para 0092 the content program, or through the aggregate of data, content, and/or activities forming the content program based on resources to its level of access such as only on duration and speed i.e. not indicating any constraints on time ) ; 
program instructions to determine to present third party feedback with the result based on the determining that the user input does not indicate time constraints (Para 0098 the risk probability identifying the risk of the student-user may not depend on pre-defined time period but on failing to complete 60% of the program), wherein 
the third party feedback comprises information obtained from a human participant to supplement the result (Para 0083 third party by human participant teacher in response to address improvement request); and 
program instructions to present a response to the user including the result, wherein content of the response includes the educational information and the third party feedback (Para 0104 Additional external data aggregators may include third-party data sources accessible to the content management network), wherein 
the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Para 0134).
McAllister does not teach wherein the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the decision-making process utilized by the computing device to generate the result (¶0002, 0005 practical artificial intelligence AI application is based on a currently available decision tree data for user interface where machine learning educational algorithm is enabled to generate results). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate, teaches the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result, as taught by Wang, into the system of McAllister, in order to provide quick control on leaning parameters for each phases of activity.Claim 19. McAllister teaches the system of claim 18, further comprising: program instructions to select the human participant from a plurality of human participants (Para 0083 from several human teachers) ; program instructions to send a request to the human participant to provide feedback regarding the user input (Para 0083 identifying courses and/or subjects that would request teaching by human teacher); and program instructions to receive the third party feedback from the human participant in response to the request (Para 0104 Additional external data aggregators may include third-party data sources accessible to the content management network ).Claim 20. McAllister teaches the system of claim 18, wherein the educational information 
wherein the decision-making process utilized by the computing device to generate the result
is determined by an identity of the user. (Para 0009 receiving at a content management server generate a user identification from a user device, which user identification identifies a user as part of decision making process)


Response to Arguments/Remarks
Applicant's arguments/amendments filed on October 8, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on page 26-42 indicates that the prior art combination is not teaching the new combination of the elements in amendment for the use of automatically generated decision-making process by computing device by algorithm having generic decision-tree features. Specially for a) educational information regarding a decision-making process and b) time constraints for user constraint with respect to response.  Examiner respectfully traverses and provided new grounds of rejection above based on necessitated updated search and considerations.  Therefore, Applicant’s arguments are moot
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant indicated from pages 12-25 asserted that added limitations to generate an event of an artificial intelligence (AI) requiring a question answer system before proceeding to generate a result. The claims constituting an improvement in the technical field of QA systems and is not directed to a judicial exception. Moreover, limitations are not well- understood, routine and conventional in the field of QA systems, and constitute significantly more than the alleged abstract idea. Examiner respectfully traverses and adds that even though the claimed subject matter may not be routine activity in art, it requires “merely the source of the event to be only a generic AI application without more to transform the judicial exception into practical application”.   Hence, the 35 U.S.C. 101 rejection is maintained.
Examiner has asserted that simple invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea. Examiner finds that recommending learning content output based on user input to a known decision tree based data handling device, is a long-practiced concept in the educational arts, and is considered a form of organizing human behavior that would otherwise be “performed by a teacher”, is an abstract idea. 
 
Claim Rejections - 35 U.S.C. § 103

Applicant has amended the claims to include limitations requiring that “the educational information is information automatically generated by the computing device based on decision tree data associated with a decision-making process utilized by the computing device to generate the result. A secondary art Wang (#US 2017/0337261) provided a decision making and planning prediction system utilizing artificial intelligent information processing models educating the users to fulfill their objectives. Decision tree model is considered existing artificial intelligence algorithms that meet certain academic needs from a particular theoretical perspective. This addresses the claim perspectives.
Applicant page 38-40 argued about the educational information regarding decision-making process without explaining any details. Although the claims are interpreted in light of the specification, absent any explicit and deliberate definitions, limitations from the specifications are not read into the claims. 35USC§103 rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140270145 A1 Erhart; George et al.
systems and methods for determining a best routing of a customer contact based on analysis of one or more automatically generated answers
US 20110123972 A1 Friedman; Lior

US 20010011222 A1  MCLAUCHLIN, ANDREW W. et al.
The present invention is directed to an integrated, collaborative procurement system. A system to exchange data and documents related to contractual relationships, reference data from standard information sources in a self-describing data format.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        January 21, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715